Kavanagh, J.
Appeal from an order of the Family Court of Cortland County (Campbell, J.), entered November 18, 2009, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10-A, to continue the placement of the subject child.
In June 2010, this Court affirmed two Family Court orders, entered in September and October 2009, which granted petitioner’s applications to adjudicate the subject child to be permanently neglected and terminate respondent’s parental rights (Matter of Sierra C. [Deborah D.], 74 AD3d 1445 [2010]). Both orders were entered following fact-finding and dispositional/permanency hearings that were conducted in August and September 2009. At the close of the permanency hearing, Family Court made certain findings and, in November 2009, after respondent’s parental rights had been terminated, Family Court entered an order based upon those findings, which *1133continued the child’s placement with petitioner and approved its permanency plan for the child’s adoption. Respondent now appeals from this November 2009 permanency order.
Inasmuch as respondent’s parental rights have been terminated, and that order has been affirmed by this Court, respondent has no standing to participate in a subsequent permanency hearing or challenge a permanency order based upon that determination (see Matter of April C., 31 AD3d 1200, 1201 [2006]; see also Family Ct Act § 1089 [a] [1], [b]; Matter of Destiny HH., 63 AD3d 1230, 1231 [2009], lv denied 13 NY3d 706 [2009]). Moreover, the fact that the permanency order was not entered until after respondent’s parental rights had been terminated does not make that order appealable, and such an order is still rendered moot by an affirmance of the order terminating respondent’s parental rights (see Matter of Kim OO. v Broome County Dept. of Social Servs., 44 AD3d 1164, 1165 [2007]; Matter of Kila DD., 34 AD3d 1168, 1169 [2006]; Matter of Natasha F., 15 AD3d 788, 789 [2005]). As such, respondent’s appeal from the permanency order must be dismissed.
Spain, J.P., Rose, McCarthy and Egan Jr., JJ., concur. Ordered that the appeal is dismissed, without costs.